 



Exhibit 10.3
INTERNATIONAL GAME TECHNOLOGY
Exhibit 10.3 to Form 10Q for period ended March 31, 2006
Summary of Named Executive Officer Compensation Arrangements
In addition to the base salaries noted in the table below, compensation
arrangements for our executive officers include benefits paid under other IGT
Plans for Management Bonus (including Cash Sharing), Stock Incentives, Profit
Sharing, and Deferred Compensation as more fully described in exhibits to our
annual report on Form 10-K. These individuals also receive certain perquisites
as explained in our annual proxy statement. Except where noted that employment
contracts have been filed as exhibits, these are at-will employment
arrangements.

              Name   Title   Base Salary (1) Thomas J. Matthews (2)  
President, Chief Executive Officer and Chief Operating Officer
  $ 800,000   Maureen T. Mullarkey(2)  
Executive Vice President, Chief Financial Officer and Treasurer
  $ 500,000   Stephen W. Morro  
President, North America Gaming Division
  $ 500,000   Robert A. Bittman  
Executive Vice President, Product Strategy
  $ 400,000   Anthony Ciorciari  
Executive Vice President, Operations
  $ 300,000  

(1) Amounts reported in our proxy statement may vary depending on the timing of
pay period during the fiscal year
(2) Employment contracts have been filed in separate exhibits to our most recent
annual report on Form 10-K

 